Citation Nr: 0401964	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-13 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel








INTRODUCTION

Appellant had active service from April 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied service 
connection for bilateral hearing loss.  This decision was 
subsequently confirmed in a rating decision by the 
Wilmington, Delaware, RO.  Wilmington now has jurisdiction of 
the folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2002).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim for service connection of bilateral hearing 
loss was filed in April 2001.  The Board accordingly applies 
the VCAA to the instant case.  See also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan 13, 2004).  It his 
case it was held that notice should be provided prior to 
adjudication.

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating a claim.  38 U.S.C.A. § 5103A(a) (West 2002); 
38 C.F.R. § 3.159 (c) (2003).  

The record reveals that appellant was a U.S. Army 
longshoreman in World War II.  Appellant contends that he 
suffered a hearing loss when an enemy torpedo hit the ship on 
which he was working.  RO denied the claim because there is 
no evidence in the service medical record of any treatment 
for hearing loss, and appellant's separation physical 
examination shows normal hearing.  Only whispered voice 
testing was conducted.  Appellant contends that he was 
treated by many private audiologists subsequent to his 
discharge, but asserts that all such audiologists are dead 
and records are accordingly not available.   There is no VA 
audiological examination of record.

The Board notes that in regard to hearing loss cases, the 
absence of evidence of a hearing disability during service is 
not always fatal to a service connection claim.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service service findings to the injury in service, as opposed 
to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  The Board is remanding the case to RO for 
further development of these questions, pursuant to the duty-
to-assist provisions of the VCAA.

In this case, it does not appear RO advised the appellant of 
the "combat presumption" cited in 38 U.S.C.A. § 1154, or 
that appellant could obtain and submit lay "buddy 
statements" as evidence of the combat-related acoustic 
trauma on which his claim is based.  

Similarly, it does not appear that RO advised the appellant 
that lay statements are admissible to show when appellant 
began to exhibit symptoms of hearing loss.

Appellant sent the Board a newspaper article dated December 
2003 discussing the wartime service of the 206th Port 
Company, his wartime unit.  The article documents that the 
unit was under attack during the Okinawa campaign, and that 
many other members of that unit are still alive and 
presumably available to provide "buddy statements" for the 
development of the claim.  The article also indicates that 
the unit in question was the 206th Port Company, 363rd Port 
Battalion, U.S. Army, and that unit's period of Okinawa 
combat was April 1, 1945 through June 26, 1945.  

The Board notes that RO afforded appellant a VA medical 
examination in May 2002.  That examination did not examine 
appellant's hearing.  There is a statement from the veteran 
that he had a 2001 hearing test at a VA facility.  That 
report should be obtained.  The most recent examiner's note 
states, "I took [appellant] to the C&P clerk so that he 
could pursue his request for hearing evaluation and 
compensation."  However, it does not appear that the hearing 
evaluation was ever conducted, so the VA medical examination 
is incomplete.  Also, the VA medical record shows that 
appellant's private physician is a Doctor Lazar, but it does 
not appear that RO attempted to obtain the medical record 
from Dr. Lazar.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The appellant is hereby advised that 
"buddy statements" are admissible to 
show participation in a combat action for 
which a disability is being claimed, and 
he is invited to obtain and submit such 
"buddy statements" as verification that 
appellant was involved in a combat-
related shipboard acoustic trauma.  
Specifically, anyone recalling noting 
hearing loss should be contacted.  Lay 
statements may also be submitted to show 
continuity of hearing loss from 
separation from service.

2.  RO should obtain treatment records 
from Dr. Lazar, appellant's private 
primary care physician, and associate 
those records with the file.  If the 
private medical records identify a 
current or recent private audiologist, RO 
should obtain appellant's audiological 
record and associate the record with the 
file.  The appellant's assistance should 
be requested as needed.  The RO should 
also obtain the VA audiometric 
examination that has been referred to.  
As needed the appellant's assistance in 
identifying the location should be 
requested.

3.  Thereafter, RO should afford 
appellant a VA audiological examination 
to determine whether the etiology of 
appellant's hearing loss can be medically 
ascertained.  An ear, nose, and throat 
examination should also be conducted as 
needed.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
After reviewing the record and examining 
the appellant, it should be determined if 
the appellant has hearing disability for 
VA purposes, and if so, the etiology 
should be determined if possible.  
Specifically, if hearing loss is found, 
it should be indicated, if possible, 
whether it is the type of hearing loss 
that would reasonably attributed to 
acoustic trauma many years ago, or 
whether it is do to some other cause.  If 
hearing loss is not found, that too 
should be noted.

Thereafter, the matter should be readjudicated by the RO.  If 
the benefits sought are not granted, the appellant should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  Then 
the case should be returned to the Board, if in order.  The 
appellant need take no action until notified.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



